Name: Council Regulation (EEC) No 2791/79 of 10 December 1979 opening preferential tariffs for developing countries for raw or unmanufactured tobaccos, other than Virginia type, falling within subheadings 24.01 ex A and ex B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 79 Official Journal of the European Communities No L 328/77 COUNCIL REGULATION (EEC) No 2791/79 of 10 December 1979 opening preferential tariffs for developing countries for raw or unmanufactured tobaccos, other than Virginia type , falling within subheadings 24.01 ex A and ex B of the Common Customs Tariff in view of the sensitiveness of the tobacco sector gener ­ ally and of the need to safeguard the interests of the associated countries and of the ACP States in this field , to lay down for these raw or unmanufactured tobaccos special conditions consisting of a reduction of the cus ­ toms duty applicable to these products within the limits of a Community tariff ceiling ; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts .in this direction ; whereas , moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( a ), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, in the Joint Declaration of Intent on the development of trade relations with Sri Lanka , India, Malaysia, Pakistan and Singapore (4 ), the Community declared its readiness to seek solutions to the problems which may arise in the field of trade for the countries referred to as well as for developing countries situated in the same geographical region ; Whereas , particularly for Indonesia , raw or unmanufactured tobaccos, other than Virginia type, falling within subheading 24.01 ex A and ex B, represent an important export product ; whereas the generalized preferences scheme may constitute a solu ­ tion for problems arising in this connection ; whereas these types of tobaccos should therefore be included in the generalized preferences scheme; Whereas, within the context of Unctad, the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural products of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 1059/69 , of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and , in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferential imports of the products concerned could be effected without quantitative restrictions ; whereas , it appears appropriate , however, Whereas, moreover, the conference of Heads of State or of Government of the Member States and the States acceding to the European Communities held in Paris from 19 to 21 October 1972 invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufactures from the developing countries ; Whereas tariff preferences have been applied as from the second half of 1971 ; whereas, however, for certain types of tobacco the said system of tariff preferences has been made applicable from 1974 ; whereas it is appropriate to extend this system also for tobaccos falling within subheadings 24.01 ex A and ex B ; Whereas it is expedient, therefore, that the Community should open for 1980 for the said raw or unmanufac ­ tured tobaccos, other than Virginia type, originating in the countries and territories listed in the Annex, a Community ceiling of 2 500 tonnes , at a customs duty rate of 7% with a minimum charge of 33 European units of account and a maximum charge of 45 Euro ­ pean units of account per 100 kilograms net weight ; ( 1 ) OJ No C 234 , 17 . 9 . 1979 , p. 81 . ( 2) OJ No C 309 , 10 . 12 . 1979 , p. 57 . ( 3 ) OJ No C 297, 28 . 11 . 1979, p. 14 . ( 4 ) OJ No L 73 , 27 . 3 . 1972 , p. 195 . No L 328/78 Official Journal of the European Communities 24 . 12 . 79 unmanufactured tobacco , other than Virginia tvpc , falling within subheadings 24.01 ex A and ex B shall be suspended at 7 % with a minimum charge of 33 European units of account per 100 kilograms net weight and a maximum charge of 45 European units of account per 100 kilograms net weight. However, as part of the Community ceiling referred to in paragraph 3 , Common Customs Tariff duties on imports originating in the developing countries listed in Annex B shall be totally suspended. 2 . This tariff suspension shall apply solely to products originating in the countries and territories listed in Annex A. However, those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against the ceiling referred to in paragraph 3 . For the purposes of the application of this Regulation the concept of 'originating products' shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . Subject to Articles 2 and 4 this suspension shall be granted for the tobaccos in question up to a Community ceiling of 2 500 tonnes . Whereas, however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever this is possible ; whereas, therefore, as part of the abovementioned Community ceiling, provision should be made for the customs duties on imports originating in the least developed developing countries appearing on the list drawn up under United Nations Resolution 3487 (XXX) of 12 December 1975 to be totally suspended ; Whereas , in accordance with Protocol 23 to the Act of Accession ( 1 ), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas it is essential to reserve the benefit of this tariff suspension for products originating in the countries and territories under consideration, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 2); whereas the charging of imports against a ceiling must be carried out as and when the tobaccos concerned are presented for customs clearance under cover of declarations that they are intended for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the re-introduction of customs duties as soon as the ceiling is reached at Community level ; Whereas such method of administration calls for very close and particularly rapid cooperation between Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the ceiling and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to re-introduce customs duties either generally or individually, when the ceiling is reached ; Whereas measures should be provided for which will enable any serious disruption in any sector of the economic activity of the Community to be avoided ; whereas to this end, the Commission should be empowered to re-introduce partially or wholly the levying of customs duties in order that such disruption may be avoided , HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1980 , the duties under the Common Customs Tariff relating to raw or Article 2 As soon as the ceiling calculated in accordance with the provisions of Article 1 (3 ), which is laid down for Community imports of products originating in all of the countries and territories referred to in Article 1 (2), is reached at Community level , the levying of customs duties on imports of the tobaccos from all the countries and territories listed in Annex A may at any time be re-introduced until the end of the period referred to in Article 1 ( 1 ). Article 3 1 . Imports of the products in question shall be charged against the Community ceiling as and when the tobaccos in question are entered for free circulation, and provided that they are accompanied by a certificate of origin pursuant to the rules laid down in Article 1 ( 2 ). 2 . Goods may be charged against the ceiling only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is re-introduced . (!) OJ No L 73 , 27. 3 . 1972, p. 14 . ( 2) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 24 . 12 . 79 Official Journal of the European Communities No L 328/79 3 . The extent to which the ceiling has been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . Article 4 1 . The Commission , in close cooperation with the Member States, shall take all necessary measures to ensure that the above provisions are applied . 2 . The Commission shall issue a Regulation to re-introduce the levying of customs duties in respect of all the countries and territories referred to in Article 1 (2 ) in accordance with Article 2 . disadvantage . Such measures may also be taken in the case of actual or potential serious disadvantage in a single region of the Community. Article 7 1 . The Commission may decide, by means of a Regulation , to re-introduce the levying of customs duties for a specified period, in order to ensure that Article 6 is applied. 2 . In the event of such action being requested by a Member State, the Commission shall decide within a period of not more than 10 working days after the request has been received and shall inform the Member States of this decision . 3 . Any Member State may refer to the Council the measure taken by the Commission, within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately . It may, by acting on a qualified majority , amend or rescind the measure in question . Article 8 Articles 6 and 7 shall not prejudice the application of the protective clauses drawn up in connection with the common agricultural policy pursuant to Article 43 of the Treaty nor those drawn up in connection with the common commercial policy pursuant to Article 113 of the Treaty . Article 9 This Regulation shall enter into force on 1 January 1980 . Article 5 Member States shall inform the Commission periodically of imports of the products in question charged against the Community ceiling laid down in Article 1 (3 ). This information shall show both the value, expressed in European units of account, and the quantities expressed in tonnes . Article 6 . When products benefiting from the treatment provided for in Article 1 are imported into the Community at such prices that Community producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage, the levying of customs duties may be re-introduced in whole or in part on the products in question in respect of the countries or territories which are the cause of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY No L 328/80 Official Journal of the European Communities 24 . 12 . 79 ANNEX A List of developing countries and territories enjoying generalized tariff preferences ( ') I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh ( 2 ) 469 Barbados 284 Benin ( 2 ) 675 Bhutan ( 2) 516 Bolivia 391 Botswana ( 2) 508 Brazil 676 Burma 328 Burundi ( 2) 302 Cameroon 306 Central African Republic ( 2 ) 244 Chad ( 2 ) 512 Chile 480 Colombia 375 Comoros 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea 334 Ethiopia ( 2) 815 Fiji 314 Gabon 252 Gambia ( 2) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea (2) 257 Guinea Bissau 488 Guyana 452 Haiti ( 2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 810 Kiribati 636 Kuwait 684 Laos ( 2) 604 Lebanon 395 Lesotho ( 2) 268 Liberia 216 Libya 370 Madagascar 386 Malawi ( 2) 701 Malaysia 667 Maldives ( 2 ) 232 Mali (2) 228 Mauritania 373 Mauritius ' 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal ( 2 ) 432 Nicaragua 240 Niger ( 2) 288 Nigeria 652 North Yemen ( 2 ) 649 Oman 662 Pakistan 440 Panama 801 Papua New Guinea 520 Paraguay 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde 066 Romania 324 Rwanda ( 2 ) 819 Western Samoa ( 2) 311 Sao Tome and Principe 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies 264 Sierra Leone 706 Singapore 806 Solomon Islands 342 Somalia ( 2) 728 South Korea 656 South Yemen ( 2 ) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan ( 2) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania ( 2) 680 Thailand 280 Togo 817 Tonga 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda ( 2 ) 647 United Arab Emirates 236 Upper Volta ( 2 ) 524 Uruguay 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia  OJ No L 294 ,( 1 ) The code number preceeding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' (Regulaton (EEC) No 2566/79 21 . 11 . 1979 , p. 5 ). ( 2 ) This country is also included in Annex B. 24 . 12 . 79 Official Journal of the European Communities No L 328 /81 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania ( J ) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island ) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 810 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (*) American Oceania includes : Guam, American Samoa ( including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands ( the Caroline, Marianas and Marshall Islands). 24 . 12 . 79No L 328 /82 Official Journal of the European Communities ANNEX B List of least developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 334 Ethiopia 252 Gambia 260 Guinea 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 324 Rwanda 819 Western Samoa 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 350 Uganda 236 Upper Volta